DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 	Applicant amended claims 1, 11, and 20 in the amendment filed on 01/31/2022.
The claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive.
A. 	Applicant argue that Chunduru does not disclose contextual data from a cloud native application that identifies microservices of the cloud-native application.
In reply, the examiner respectfully disagrees.

.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduru Venkata et al (US Publication No. 2019/0394286 A1) in view of Schubert et al (US Publication No. 2021/0204091 A1).
With respect to claim 1, Chunduru teaches a method comprising: receiving, at a device of a software-defined wide area network (SD-WAN) and from a cloud-native application, contextual data for the cloud-native application that identifies microservices of the cloud-native application (paragraph 0020-0024; 0037-0042 disclose customer portal 140 including network device accessing descriptive information for predefined configuration elements and/or micro-service templates that include combinations of predefined configuration elements); translating, by the device, the contextual data for the cloud-native application into a network policy for traffic in the SD-WAN associated with the cloud-native application (paragraph 0020-0024; 0037-0042 disclose converting, based on the descriptive information, the vendor-agnostic micro-service template into a vendor-specific micro-service template for the customer to generate a network 
Chunduru discloses the claimed subject matter as discussed above except receiving contextual data using a data plane or control plane of a SD-WAN fabric of the SD-WAN.
However, Schubert teaches receiving contextual data using a data plane or control plane of a SD-WAN fabric of the SD-WAN (paragraph 0037; 0104 disclose an SD WAN intermediary device receiving context for the microservices of the SD WAN network) in order to generate service graph for the microservices (Abstract). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to generate service graph for the microservices.

With respect to claim 2, Chunduru teaches wherein the network policy comprises an access policy for the particular microservice (paragraph 0011; 0060-0062), and wherein applying the network policy to the traffic flow comprises: preventing the endpoint from accessing the particular microservice of the cloud- native application (paragraph 0011; 0060-0062).

With respect to claim 3, Chunduru teaches wherein the access policy for the particular microservice specifies a user group to which the endpoint belongs (paragraph 0011; 0021; 0026).

With respect to claim 4, Chunduru teaches wherein translating the contextual data for the cloud-native application into the network policy for traffic in the SD-WAN associated with the cloud-native application comprises: selecting one or more SD-WAN services to be applied to 

With respect to claim 5, Chunduru teaches wherein the one or more SD-WAN services comprise at least one of: a path visibility service, a Transport Control Protocol (TCP) optimization service, a Forward Error Control (FEC) service, a packet duplication service, or a firewall service (paragraph 0013; 0039; 0058).

With respect to claim 6, Chunduru teaches wherein the contextual data specifies network requirements for the particular microservice (paragraph 0021; 0059).

With respect to claim 7, Chunduru discloses the claimed subject matter as discussed above except wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: extracting the contextual data from a Hypertext Transfer Protocol (HTTP) header of traffic sent by the cloud-native application.
However, Schubert teaches wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: extracting the contextual data from a Hypertext Transfer Protocol (HTTP) header of traffic sent by the cloud-native application (paragraph 0122 disclose determining context from one or more headers of HTTP layer call from end point) in order to obtain parameters from calls (paragraph 0122). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to obtain parameters from calls.

With respect to claim 8, Chunduru discloses the claimed subject matter as discussed above except wherein receiving the contextual data for the cloud-native application that 
However, Schubert teaches wherein receiving the contextual data for the cloud-native application that identifies microservices of the cloud-native application comprises: receiving the contextual data via an application programming interface (API) (paragraph 0091; 0109 disclose API calls between one or more microservices 575 and/or one or more endpoints 640 to determine context) in order to obtain parameters from calls (paragraph 0122). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schubert to the system of Chunduru in order to obtain parameters from calls.

With respect to claim 9, Chunduru teaches wherein the device of the SD-WAN comprises a router (paragraph 0017).

With respect to claim 10, Chunduru discloses the claimed subject matter as discussed above except wherein applying the network policy to a traffic flow in the SD-WAN between the endpoint and the particular microservice of the cloud-native application comprises: selecting a path for the traffic flow in the SD-WAN based on one or more performance characteristics of the path.
However, Schubert teaches wherein applying the network policy to a traffic flow in the SD-WAN between the endpoint and the particular microservice of the cloud-native application comprises: selecting a path for the traffic flow in the SD-WAN based on one or more performance characteristics of the path (paragraph 0079) in order to efficiently provide path selection (paragraph 0079). Therefore, based on Chunduru in view of Schubert, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 

The limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

The limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
3/11/2022